Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 9/30/2019, IDS received 10/11/2019 have been entered.
Priority
This application is a 371 of PCT/JP2018/014119 (filed 4/2/2018) which claims foreign application JAPAN 2017-072512 (filed 3/31/2017).

Election
Applicant’s election with traverse of Group I in the reply filed on 1/31/2022 is acknowledged. Upon further consideration the requirement for species election is hereby withdrawn. The traverse is based on the arguments that there is no search burden to exam all claims. It is not persuasive because the search burden argument is not applicable for 371 case wherein the special technical feature is taught by prior art (see art rejection below). 
Claims 7-10, 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 1-6 and 17 are presented for examination on the merits. 

Specification
The specification is objected to for inappropriate notation of an internet address. The specification contains embedded hyperlinks on page 53, line 10, and/or other form of browser-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (Tissue Engineering, 2004, 10(5/6):865-872).
Tan teaches a substrate for cell culture (page 865, title and abstract). 
For Claims 1 and 3: the reference teaches a cell culture substrate comprising: a base material: such as glass or si-glass (page 866, right column 1st full paragraph, line 25++, page 870, Fig. 3); a biocompatible polymer layer: such as Pluronic or protein (page 867, left column, 1st full paragraph++ and page 870, Fig. 3) wherein the substrate includes a plurality of rough sections not covered with the polymer (page 870, Fig. 3), a distance between two adjacent tough section is at least 10 µm or more: (page 870, Fig. 3 see Scale bar for the distance between each square dots, for claim 3). 
For claim 5, the reference teaches the biocompatible polymer: Pluronic (page 867, left column, 1st full paragraph++ and page 870, Fig. 3) which is an amphiphilic polymer that inhibits non-specific adsorption to a biological material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-6 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tan in view of Matsuno (J. Nanosci. Nanotechnol,, 2009, 9(1):358-365).
Tan teaches what is above as described.
Tan does not explicitly teach the rough section has a developed interfacial area ratio of 0.002 or more as recited in claim 2, has an arithmetic mean roughness of 4 nm or more, a maximum height roughness of 30 nm or more and an arithmetic mean peak curvature of 300 or more as recited in claim 4, the amphiphilic polymer is 2-methacryloyloxyethyle phosphorylcholine (MPC) as recited in claims 6 and 17. However Tan teaches the same base material: glass (US2020063083, [0118]) which has the same physical characteristics that can be manipulated through the same process to form the claimed roughness.
Matsuno teaches method of surface coating of MPC to inhibit non-specific adsorption and activation (page 360, left column, line 12++) which is a convenient new tool for surface modification for cell engineering (page 364, left column, 2nd full paragraph++).
For Claims 2 and 4 concerning the roughness of the rough section of the base material, Tan teaches the same base material: glass (US2020063083, [0118]) which has the same physical characteristics that can be manipulated through the same process to form the claimed roughness, it would have been obvious to optimize roughness of the base material to achieve desirable result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed parameters are obvious over the cited references, which is “close enough” and the reference provide motivation to achieve desirable result.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use MPC as biocompatible polymer in a cell culture substrate.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach surface modification of cell culture substrate and Matsuno teach a convenient new tool for surface modification for cell engineering (page 364, left column, 2nd full paragraph++) by surface coating with MPC to inhibit non-specific adsorption and activation (page 360, left column, line 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product/substrate including use of MPC as biocompatible polymer, etc. is routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653